Cobb, J.
There is but one question presented in this case, and that is simply one of fact. The cause was tried to the court. But two witnesses were sworn — the plaintiff himself, on his own behalf, and the attorney of the de*612fendant, on behalf of the defendant. Having carefully examined the testimony, I am of the opinion that the finding and judgment of the district court was right. But had I come to a different conclusion, the most that could possibly be said in any event would be that the court decided against the weight of testimony. This court has held, not only in the cases cited in the brief of the counsel, but in many others, to the effect that the finding of a trial court will not be reversed upon a mere preponderance of evidence. But to justify such reversal, this court must find the testimony to be clearly against the finding. No disinterested party could think so of the case at bar. The judgment of the district court is therefore affirmed.
Appirmed.